Title: From Thomas Jefferson to William Ludlow, 6 September 1824
From: Jefferson, Thomas
To: Ludlow, William


Sir
Monticello
Sep. 6. 24.
The idea which you present in your letter of July 30.  of the progress of society from it’s rudest state to that it has now attained seems conformable to what may be probably  conjectured. indeed we have under our eyes tolerable proofs of it. let a philosophic observer commence  a journey from the savages of the Rocky mountains, Eastwardly towards our seacoast. these he would observe in the earliest stage of association living under no law but that of nature, subsisting and covering themselves with the flesh and skins of wild beasts. he would next find those on our frontiers in the pastoral state, raising domestic animals to supply the defects of hunting. then succeed our own semibarbarous citizens, the pioneers of the advance of  civilisation, and so in his progress he would meet the gradual shades of improving man until he would reach his, as yet, most improved state in our seaport towns this in fact is equivalent to a survey, in time of the progress of man from the infancy of nation to the present day.. I am 81. years of age, born where I now live, in the first range of mountains in  interior of our country. and I have observed this march of civilisation advancing from the sea coast, passing over us like a cloud of light, increasing our knolege and improving our condition insomuch as that we are at this time more advanced in civilisation here  than the seaports were when I was a boy. and where this progress will stop no one can say. barbarism has in the mean time been receding before  the steady step of amelioration; and will in time I trust disappear from the earth. you seem to think that this advance has brought on too complicated a state of society, and that we should gain in happiness by treading back our steps a little way. I think my self that we have more machinery of government than is necessary, too many parasites living on the labor of the industrious. I believe  it might be much simplified to the relief of those who maintain it. your experiment seems to have this in view. a society of 70. families, the number you name, may very  possibly be governed as a single family,  subsisting on their common industry, and holding all things in common. some regulators of the family you still must have, and it remains to be seen at what point of your increasing population your simple regulations will cease to be sufficient to preserve order, peace and justice. the experiment is interesting; I shall not live to see it’s issue. but I wish it  success equal to your hopes and to yourself and society prosperity and happiness.Th: J.